Exhibit 21 Subsidiaries of the Company as of December 31, 2009 Centerline Holding Company, a Delaware statutory trust Centerline Capital Group Inc., a Delaware corporation Subsidiaries of Centerline Capital Group Inc. Centerline Capital Company LLC, a Delaware limited liability company Centerline/AC Investors LLC, a Delaware limited liability company Subsidiary of Centerline Capital Company LLC Centerline Affordable Housing Advisors LLC, a Delaware limited liability company Subsidiary of Centerline/AC Investors LLC Centerline Investors I LLC, a Delaware limited liability company
